Detailed Action
This office action is in response to the amendments filed on 06/09/2021.

Status Of Claims
Claim 8 has been cancelled.
Claims 1-7 and 9-20 are allowed.
Notice of AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior arts of record fails to teach or reasonably suggest the reallocation of unavailable semi-persistence resources feature, specifically, “wherein the base station indicates that the first UE does not use one or more of the semi-persistence resources at one or more transmission time intervals (TTI) or subframes by using the resource indication information; 
wherein the resource indication information is carried by a physical downlink control channel, the physical downlink control channel comprising a first field indicating the first UE at a first predefined time that the semi-persistent resource is unavailable,
determine a transmission resource from the semi-persistent resources according to whether the UE receive the resource indication information from the base station when uplink data is needed to be transmitted; and” as recited in independent claims 1, 13, and 17.

Le et al. (US Publication No. 2015/0282148), the prior art discloses the reconfiguration of already-active uplink semi-persistent scheduling (SPS); see ¶ 0006. In specific, the eNB activate uplink SPS; see figure 7 numeral 702. The eNB determines notifies the UE of the reconfigured uplink SPS; see figure 7 numeral 708. However, the prior art fails to disclose the predefined time that the semi-persistent resource is unavailable.
Wu et al. (US Publication No. 2010/0113058), the prior art discloses semi-persistent scheduling (SPS) reconfiguration for a user equipment in a wireless communication system; see abstract. In specific, the UE receive an RRC reconfiguration message to deactivate any activated SPS resource; see figure 3 Numeral 302-306. However, the prior art fails to disclose that the resource indication information comprises when uplink data is needed to be transmitted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Héctor Reyes whose telephone number is (571) 270-0239 and the fax number is (571) 483-7161. The examiner can normally be reached on (Mon-Fri) 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/H. R./
Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472